Citation Nr: 1817707	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disorder manifested by memory loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for fatigue.

3.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for a gastroesophageal reflux disease (GERD).  

6.  Entitlement to a compensable rating for bilateral hearing loss.  

7. Entitlement to a compensable rating for hypertension.  

8. Entitlement to a rating in excess of 40 percent for fibromyalgia.  
9. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated at 30 percent prior to March 9, 2016, 50 percent from March 9, 2016, to March 7, 2017, and 70 percent thereafter.  

10.  Entitlement to a total disability rating based on individual unemployability based on the service-connected disabilities (TDIU) prior to March 9, 2016.  

11.  Propriety of the severance of service connection for a thoracic spine disability.

12.  Propriety of the severance of service connection for a cervical spine disability.

13.  Propriety of the severance of service connection for a scar, anterior neck, residual of cervical spine disability.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from November 1984 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO).
In May 2017, the Board remanded the issue of entitlement to an increased rating for a cervical spine disability, including on the basis of unemployability.  As this matter is still in remand status at the Agency of Original Jurisdiction (AOJ), no action will be taken by the Board at this time on this claim.

In April 2013, the Veteran submitted informal claims for increased rating for the thoracic spine disability and cervical spine scar.  These claims have not been adjudicated by the AOJ.  Notably, the rating decision on appeal limited its consideration to the severance of service connection effective November 1, 2014.  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

Finally, although the RO awarded a TDIU in March 2018 effective March 9, 2016, the Veteran's entitlement to a TDIU prior to this date is part and parcel of the increased rating claims for fibromyalgia and PTSD addressed herein.


FINDINGS OF FACT

1.  An August 2010 rating decision denied claims for service connection for memory loss, fatigue, and headaches.  The evidence added to the record subsequent to the August 2010 decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims.

2.  The Veteran does not have a service-connectable skin condition.  

3.  GERD was not present during service and is not related to service.  

4.  Audiometric testing does not reveal hearing acuity worse than level I in either ear.  

5.  The Veteran's diastolic pressure has not been predominantly 100 or above, even historically, and systolic pressure has not been predominantly 160 or above.  

6.  The Veteran has been in receipt of the highest available schedular evaluation for fibromyalgia.  

7.  The Veteran's PTSD resulted has resulted deficiencies in most areas since April 11, 2013 but has never resulted in total occupational and social impairment.  

8.  Since April 11, 2013, the Veteran's PTSD and fibromyalgia have rendered the Veteran unable to secure or follow a substantially gainful occupation.

9.  The December 1988 motorcycle accident was the result of willful misconduct.

10.  The December 1988 motorcycle accident was the proximate cause of the thoracic spine compression fracture.  

11.  There is ambiguity as to whether the December 1988 motorcycle accident was the proximate cause of the cervical spine disability.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a disorder manifested by memory loss has not been presented.  
38 U.S.C. § 5108 ( 2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence to reopen the claim of entitlement to service connection for fatigue has not been presented.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence to reopen the claim of entitlement to service connection for headaches has not been presented.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2017).

5.  The criteria for service connection for GERD have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303 (2017).

6.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

7.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

8.  The criteria for entitlement to a rating for fibromyalgia in excess of 40 percent have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Code 5025 (2017).

9.  From April 11, 2013, the Veteran's PTSD has met the criteria for a 70 percent rating, but no higher.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

10.   The criteria for a TDIU are met from April 11, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017).

11.  The July 2006 RO decision that awarded service connection for a thoracic spine disability was clearly erroneous.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.1(n), 3.105, 3.301(c), 3.303 (2017).

12.  The July 2006 RO decision that awarded service connection for a cervical spine disability was not clearly erroneous.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.1(n), 3.105, 3.301(c), 3.303 (2017).

13.  The November 2008 RO decision that awarded service connection for a scar, anterior neck, residual of cervical spine disability, was not clearly erroneous.  
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.1(n), 3.105, 3.301(c), 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applications to Reopen

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Claims for service connection for memory loss, fatigue, and headaches were denied in an August 2010 rating decision.  The claim for memory loss was denied because the RO determined there was no objective evidence of memory loss and the subjective memory impairment was attributed to the service-connected psychiatric disorder.  The claim for fatigue was denied because the RO determined there was not probative diagnosis of chronic fatigue syndrome, as defined by VA, or other service-connectable condition, there was no objective evidence of fatigue, and the fatigue had been attributed, in part, to sleep apnea which was not shown to be related to service.  The claim for headaches was denied because the RO reasoned that chronic headaches, then diagnosed as tension headaches, were not present during service and were not manifested to a compensable degree after service.  The Veteran was notified of the decisions but did not appeal or submit pertinent evidence within the appeal period.  

The evidence added to the record after the August 2010 rating decision includes medical records and statements from the Veteran.  The evidence added to the record is duplicative or cumulative of previously considered evidence, which already revealed the Veteran's histories of memory loss, fatigue, and headaches.  The evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claims or raise a possibility of substantiating a claims.  Notably, the record is still absent evidence of a disorder manifested by memory loss - objective testing is normal - and the memory loss has been attributed to, and contemplated in the rating assigned for, the service-connected psychiatric disorder.  Regarding the claimed fatigue, the record still does not include a diagnosis of chronic fatigue syndrome and the new evidence indicates that the reported fatigue have been attributed to and contemplated in the ratings assigned for fibromyalgia.  Regarding the claimed headaches, the record is also absent any history of prostrating headaches or any non-cumulative evidence of a headache disorder related to service, and the record indicates that the headaches have been contemplated in the rating assigned for fibromyalgia.  Notably, the Veteran has provided no statements specific to any of the applications to reopen.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of any claim is not warranted.  

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
The Veteran is a Persian Gulf veteran.  Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders ) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, including signs or symptoms involving the respiratory system.  The symptoms must be manifest to a degree of 10 percent or more.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C. §§ 1117, 1118 (2012); 38 C.F.R. § 3.317.

The Board finds service connection is not warranted for a skin disorder.  The Board has carefully reviewed the evidence of record but finds no diagnosis of a skin disorder and no objective findings of skin abnormality, and the Veteran has not reported the existence of outstanding records pertaining to the reported skin disorder.  The record is also absent a history as to the nature of the reported skin disorder.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

The Board further finds service connection is not warranted for GERD.  Initially, the Board finds that GERD was not present during service.  Service treatment records do not suggest the existence of GERD or any gastrointestinal symptoms, a February 2005 VA treatment record reports that the Veteran had no GERD symptoms, and the Veteran reported a two-year history of GERD in December 2009, which is the initial diagnosis of record and more than 10 years after separation from service.  As his symptoms have been attributed to GERD, the regulations pertaining to an undiagnosed illness do not apply.  Furthermore, the Veteran has not reported symptoms currently attributed to GERD during and since service.  The Board further finds the GERD is not related to service, as there is no probative medical or competent lay evidence of record linking the GERD to service, including the Veteran's Persian Gulf service.  Although the appellant might believe that his GERD is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability, and the Veteran has presented no argument in support of such a relationship.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


Increased Ratings

The appeal period before the Board for the increased rating claims is from the date his claim on April 11, 2013, plus the one year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010)

Hearing Loss

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. 
§ 4.85(c).  The evaluation can be based on the pure tone threshold average and speech discrimination ability or solely on pure tone threshold average if the evidence demonstrates the existence of exceptional patterns of hearing impairment, as defined by 38 C.F.R. § 4.86.

The record reflects histories that the Veteran has difficulty hearing, including hearing the ringing of the phone or what people are saying in a crowded room 

A July 2014 VA examination record indicates that audiometric testing was performed.  The record reports that the Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:






HERTZ



AVG
1000
2000
3000
4000
RIGHT
35
10
20
45
65
LEFT
39
10
30
50
65

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The VA audiometric findings reflect level I in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

A March 2017 VA examination record indicates audiometric testing was performed.  The Veteran reported difficulty hearing speech if he is not looking at the speaker.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
39
15
25
50
65
LEFT
41
10
35
50
70

Speech audiometry revealed speech recognition ability of 98 percent in each ear.  The VA audiometric findings reflect level I in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

The schedular criteria for a compensable rating have not been met at any time during the appeal period, and exceptional patterns of hearing impairment are not demonstrated.  38 C.F.R. § 4.86.  The reliable and adequate examination results consistently show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating.  In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss, including the reported impact of his hearing impairment.  The Veteran is competent to report his symptoms and describe the impairment associated with his hearing loss.  However, none of his statements provides the specific information required for rating purposes.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, 3 Vet. App. at 349.  

Hypertension

A 10 percent rating is warranted for hypertension if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where the individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The schedular criteria for a compensable rating have not been met at any time during the appeal period.  The Board acknowledges that the Veteran reported a history of blood pressure that had been running 150s over 100s in July 2013.  However, comprehensive review of the record documents does not show diastolic pressure predominantly 100 or more, even historically, or systolic pressure predominantly 160 or more.  Notably, with the exception of medically conducted readings dated in April 1991 (134/110), March 2005 (160/110), July 2013 (161/108 with recheck at 158/102), November 2014 (161/97), the numerous medically conducted readings during his 2014 VA examination, during service and in his outpatient treatment records reveal diastolic pressure predominantly below 100 and systolic pressure below 160.  See, e.g., April 11, 2017 CAPRI entry.  Additionally, subsequent histories from the Veteran regarding his at-home blood pressure readings do not suggest diastolic pressure at or above 100 or systolic pressure at or above 160.  Thus, as diastolic pressure is not predominantly 100 or more, systolic pressure is not predominantly 160 or more, and there is no history of diastolic pressure predominantly 100 with continuous medication for control, a compensable rating is not warranted.   

Fibromyalgia

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  Under Diagnostic Code 5025, a 10 percent rating is appropriate for symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, DC 5025.

The Veteran's fibromyalgia is rated at 40 percent.  This is the highest available schedular rating under the rating code for fibromyalgia.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  As the maximum schedular evaluation is in effect for the entire appeal period, no additional discussion is necessary.

PTSD

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9411, which provides a 70 percent disability rating when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Veteran's psychiatric disability is rated at 30 percent from April 11, 2013, 50 percent from March 9, 2016, and 70 percent thereafter.  Upon consideration of the evidence, the Board finds a 70 percent rating is warranted for the period prior to March 9, 2016.  The Board acknowledges that the medical records dated during this period reveal normal findings regarding speech, judgment, insight, memory, thought process, and contact with reality and indicate that the Veteran is married and able to maintain relationships with his wife, adult children, parents, and some friends.  However, the records also indicate that the psychiatric disability resulted in disturbances of motivation and mood, difficulty adapting to stressful circumstances, diminished impulse control manifested by outbursts, and suicidal ideation.  Resolving all doubt in favor of the Veteran, the Board finds a 70 percent rating is warranted from April 11, 2013.  

The Board finds a rating in excess of 70 percent is not warranted because the evidence does not demonstrate social and occupational impairment that more nearly approximates total than deficiencies in most areas during this period.  The records contain no findings of total social and occupational impairment due to the psychiatric disorder, and the Board finds the reported symptoms and associated impairment do not approximate the disability picture contemplated by a 100 percent rating.  The Veteran is able maintain some relationships, and although he has recurrent suicidal ideation, the record does not suggest he has posed a risk to himself or others.  Notably, he has consistently denied any plan or intent to harm himself during the period of the appeal.  Communication, thought processes, and orientation are consistently intact, and clinical testing has revealed memory is within normal limits.  Additionally, the Veteran consistently maintains contact with reality, and the record suggests the Veteran can generally function independently.  The Board notes that the August 2017 Disability Benefits Questionnaire (DBQ) reports findings of persistent delusions or hallucinations, hygiene problems and an intermittent inability to perform activities of daily living.  The August 2017 history of persistent delusions or hallucinations is not supported by the histories documented in the treatment records or the April 2017 exam, which report negative histories as to hallucinations or delusion and indicate that the Veteran has consistently maintained contact with reality.  The treatment records also consistently reveal findings of appropriate grooming and appearance.  Notably, the Veteran has been able to provide his own history during examination and other medical treatment and to submit statements in support of this appeal.  Although the Veteran has functional impairment, the Board finds the evidence does not suggest total impairment as contemplated by a 100 percent rating.  

TDIU prior to March 9, 2016

The Veteran contends that he is unable to obtain and maintain substantially gainful employment due to the service-connected fibromyalgia and psychiatric disability.  As such, the Board finds entitlement to a TDIU prior to March 9, 2016 is part of the claim for higher ratings on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board finds a TDIU is warranted.  The Veteran has met the schedular threshold for determining entitlement to a TDIU as of the date of his claim, or April 11, 2013, and the record suggests that the Veteran has not held substantially gainful employment during the period on appeal.  Furthermore, the record includes opinions that the Veteran's fibromyalgia and PTSD conjunctively result in unemployability, as defined by VA.  See January 2015 opinion from B.R.S. and September 2015 opinion from H.S., M.D.  The Board finds these opinions are consistent with the clinical findings regarding the service-connected fibromyalgia and psychiatric disability.  Resolving all doubt in favor of the Veteran, the Board finds the fibromyalgia and psychiatric disability are sufficient to render the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Accordingly, a TDIU is warranted from April 11, 2013.  

Severance of Service Connection

VA regulations provide, generally, that service connection will be severed only upon a showing by VA that the rating decision granting service connection was clearly and unmistakable erroneous (CUE) and only after certain procedural safeguards have been met as noted above.  38 C.F.R. §§ 3.114, 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997) (citations omitted). 

Generally, determinations of CUE are based upon the record only as it existed at the time of the decision in question.  However, when determining whether a severance of service connection was proper, post-decisional evidence is relevant in determining whether the granting of service connection was clearly and unmistakably erroneous.  See Allen v. Nicholson, 21 Vet. App. 54, 59 (2007) (citing Daniels v. Gober, 10 Vet. App. 474, 480 (1997)).  38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award and specifically states that "[a] change in diagnosis may be accepted as a basis for severance," which clearly contemplates the consideration of evidence acquired after the original granting of service connection.  Therefore, VA is not limited to the law and the record that existed at the time of the original decision.  

The burden is on VA to demonstrate CUE in the prior rating decision.  To establish clear and unmistakable error, VA must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell v. Principi, 3 Vet. App. 310 (1992).  The proponent of CUE must assert more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 
9 Vet. App. 412, 418 (1996). 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006). 

In considering whether the RO's initial grant of service connection was clearly erroneous, the Board has considered the requirements for the establishment of service connection.  Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection can be granted only when a disability was incurred or aggravated in the line of duty not as a result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301(c)(2).  "Willful misconduct means an act involving conscious wrongdoing or known prohibited action...it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences."  38 C.F.R. § 3.1(n).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  If in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

In a July 2006 rating decision, the RO granted service connection for a cervical spine disability and thoracic spine disability effective January 10, 2005.  The RO determined the disabilities were the result of a December 1988 motorcycle accident.  
In a June 2008 administrative decision, VA determined the injuries incurred by the Veteran as a result of the December 1988 accident were due to willful misconduct.  However, the administration decision also reports the determination that the injuries were incurred in the line of duty, with a handwritten and initialed "not" between "were" and "incurred" in the typewritten statement.  The administrative decision notes that the Veteran submitted a statement in January 2008 in which he reported that he encountered a blind curve and hydroplaned while driving the motorcycle and that he only had drank two beers prior to the accident.  The administration decision further notes that in November 2006, VA received a copy of the AF 3070 statement that showed that the soldier was operating a motorcycle while drunk at the time of the accident, that the Veteran admitted to committing one or more offenses, and that the Veteran had a grade reduction and forfeiture of pay as a result of the accident.  The decision concluded that although the AF 3070 statement does not report a finding of willful misconduct, the Veteran would not have been reduced in rank nor had his pay forfeited if he were not at fault.  

In a July 2008 rating decision, service connection was granted for scar as secondary to the service-connected cervical spine disability effective January 10, 2005.

In a December 2008 VA form 21-6789, the RO noted that a PIES request needed to be initiated to obtain the Veteran's written presentation in conjunction with the nonjudicial punishment proceedings.  

In a September 2009 administrative decision, VA determined the injuries incurred as a result of the December 1988 accident were the result of willful misconduct and were not in the line of duty.  The administrative decision indicates that the Veteran's written statement was unavailable.  The administrative decision notes that the Veteran's blood alcohol content was .09 at the time of treatment for the accident (noted in the service treatment records as 0.9 mg/mL) and that the Veteran pled guilty to operating a motorcycle while drunk.  The administrative decision further notes that under standards used by the Department of the Air Force, where blood alcohol level of .05 to .10 percent is found, no presumption exists that the person was or was not "under the influence of alcohol; however, such fact may be considered with other competent evidence in determining if the person was under the influence of intoxicating liquor.

In a September 2013 rating decision, the RO proposed to sever service connection for residuals of compression fracture to the thoracic spine, cervical spine disability, and anterior neck scar.  

In an August 2014 rating decision, the RO severed service connection for residuals of compression fracture to the thoracic spine, cervical spine disability, and anterior neck scar effective November 1, 2014 determining that the neck and thoracic spine disabilities were the result of willful misconduct.  

The Veteran asserts that the accident was not the result of willful misconduct.  He admits that he consumed alcohol prior to the accident but reports that he lost control of the motorcycle after hydroplaning on a curve.  He also reports that his disabilities are the result of injuries subsequent to the December 1988 accident, notably after he slipped on ice.  

The Board finds that there was clear and unmistakable error in the award of service connection for a thoracic spine disability because the statutory or regulatory provisions extant at the time were incorrectly applied.  Specifically, the Board finds it was error to award service connection because the compression fracture was due to willful misconduct, and VA regulation precludes service connection for injuries sustained as a result of willful misconduct, specifically driving while under the influence of alcohol.   

Initially, the Board finds the December 1988 accident is the cause of the service-connected compression fracture of the thoracic spine.  The service treatment records document the initial finding of compression fracture of the thoracic spine in December 1988, in conjunction with medical treatment for the December 1988 accident.  There is no medical opinion linking a thoracic spine disability to a subsequent in-service incident, and the Board finds the competent evidence does not suggest such a link.  The Board notes that December 1990 service treatment records report complaints of back and rib pain.  The records specifically reveal the Veteran's negative history of injury, however, and the record notes the fractured vertebrae.  The Board finds the December 1990 record provides no indication of an aggravation of the preexisting compression fracture.  A March 1991 treatment records reveals the Veteran's history of flank pain after striking the left upper back after the Veteran flipped a "three-wheeler."  However, the Veteran was diagnosed with hematuria, most likely secondary to renal contusion; there was no finding of back disability.  There is no medical finding linking the thoracic spine compression fracture to an incident other than the December 1988 accident, and service connection was granted based on a February 2006 VA examiner's opinion that the thoracic spine disability was due to the December 1988 accident.  Thus, the Board finds the accident was the proximate cause of the service-connected disability.  

The Board further finds the December 1988 accident was the result of willful misconduct.  The Veteran has reported that he only had two beers prior to the accident and that it resulted from hydroplaning on a curve while driving at 40 kilometers/hour.  Although the Veteran is competent to report this history, the Board finds the history is not credible, particularly because the record indicates that the Veteran ingested more than two beers prior to the accident and the histories provided in conjunction with initial treatment do not report hydroplaning.  Blood testing performed some time after the accident, notably after an ambulance ride and admission to the emergency room and after a reported one-hour wait for the Veteran to be found at the scene of the accident, documented that the Veteran's blood alcohol level was 0.9 percent.  The initial treatment records indicate that the Veteran admitted alcohol use, and a January 1989 Record of Nonjudicial Punishment Proceedings reveals that the Veteran was punished for operating a motorcycle while drunk.  Notably, the Veteran was found to have committed the offense alleged and was assigned a punishment of reduction of grade, though the reduction was suspended until July 1989 at which time it would be remitted, and forfeiture of pay for two months.   

The evidence of record supports finding that the Veteran's willful misconduct caused the December 1988 accident and that the December 1988 was the proximate cause of the compression fracture for which service connection was granted.  Thus, the RO's original grant of service connection for thoracic spine compression fracture was due to clear and unmistakable error.  The Board therefore concludes that the severances of service connection for the thoracic spine disability was proper.  

The Board finds there was not clear and unmistakable error in the award of service connection for a cervical spine disability and associated scar, however.  Notably, the Board finds there is ambiguity as to whether the December 1988 accident is the proximate cause of the degenerative disc disease of the cervical spine.  A January 1994 service treatment record reveals the Veteran's history of episodic left shoulder and neck pain since the motorcycle accident, with the most recent occurring the previous Friday after he turned the head and heard a "pop."  He reported that the pain then increased after he slipped on ice over the weekend.  X-ray imaging revealed degenerative disc disease of the cervical spine, and the Veteran was diagnosed with cervical strain and degenerative disc disease.  Although the record indicates that the Veteran incurred neck pain after the December 1988 accident, he was only diagnosed with a chronic condition, notably degenerative disc disease, after a flare of symptoms and subsequent fall in January 1994.  The Board finds the record is not clear and unmistakable that the degenerative disc disease preexisted January 1994; it cannot be said that reasonable minds could not differ as to the etiology of the cervical spine disability.  As such, restoration of service connection for cervical spine disability and associated scar is appropriate, effective the date of severance of service connection.  


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for memory loss is denied.

As new and material evidence has not been received, reopening of the claim for service connection for fatigue is denied.

As new and material evidence has not been received, reopening of the claim for service connection for headaches is denied.
(ORDER CONTINUED)

Service connection for a skin disorder is denied.  

Service connection for GERD is denied.  

A compensable rating for bilateral hearing loss is denied.

A compensable rating for hypertension is denied.  

A rating in excess of 40 percent for fibromyalgia is denied.  

An initial 70 percent rating from April 11, 2013 for PTSD is granted.

A rating in excess of 70 percent for PTSD is denied.  

A TDIU is granted from April 11, 2013.

Restoration of service connection for thoracic spine compression fracture is denied.

Restoration of service connection for a cervical spine disability is granted.

Restoration of service connection for scar, anterior neck, residual of cervical spine disability, is granted.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


